UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 17, 2011 Date of Report (Date of earliest event reported) KURRANT MOBILE CATERING, INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X 2Y1 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Consultant Service Agreement Effective January 17, 2011, Kurrant Mobile Catering, Inc., a Colorado corporation (the “Corporation”) entered into a three-month consultant service agreement (the “Consultant Agreement”) with Trilogy International Management Inc. (“Trilogy International”). In accordance with the terms and provisions of the Consultant Agreement: (i) Trilogy International will provide professional consulting services to the Corporation within the field of intellectual property rights and management; and (ii) the Corporation shall issue to Trilogy International an aggregate of 1,500,000 shares of its restricted common stock at a price of $0.02 per share. SECTION 3. SECURITIES AND TRADING MATTERS ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES Effective January 17, 2011, the Corporation entered into the Consultant Agreement. The Board of Directors authorized the issuance of an aggregate of 1,500,000 shares to Trilogy International at a per shareprice of $0.02. Theaggregate 1,500.000 shares of common stock were issued to one non-United States resident in reliance on Regulation S promulgated under the United States Securities Act of 1933, as amended (the “Securities Act”). The shares of common stock have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. Ore Abitbol acknowledged that the securities to be issued have not been registered under the Securities Act, that he understood the economic risk of an investment in the securities, and that he had the opportunity to ask questions of and receive answers from the Corporation’s management concerning any and all matters related to acquisition of the securities. Therefore, as of the date of this Current Report, there are approximately 176,154,254 shares of common stock issued and outstanding. 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 10.1Consultant Service Agreement dated January 17, 2011 between Kurrant Mobile Catering, Inc. and Trilogy International Inc. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KURRANT MOBILE CATERING, INC. DATE:January 18, 2011 By: /s/Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer 4
